UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.3)* PREMIER FINANCIAL BANCORP, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 74050M-10-5 (Cusip Number) (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 23, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 CUSIP NO.74050M-10-5 SCHEDULE 13D/A Page 2 of 6 1. Name of Reporting Person: Marla Braun I.R.S. Identification Nos. of above persons (entities only): 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a)o (b)þ 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): o 6. Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power: 2,600 8.Shared Voting Power: 437,662 9.Sole Dispositive Power: 2,600 10.Shared Dispositive Power: 437,662 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 440,262 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): o 13. Percent of Class Represented by Amount in Row (11): 8.4% 14. Type of Reporting Person (See Instructions): IN CUSIP NO.74050M-10-5 SCHEDULE 13D/A Page3 of 6 Item1. Security and Issuer This Amendment No.3 to Schedule13D (the “Statement”) relates to the common stock, no par value (the “Common Stock”), of Premier Financial Bancorp, Inc., a Kentucky corporation (the “Company”) which is beneficially owned by Marla Braun (the “Reporting Person”). The Company’s principal executive offices are located at 2883 Fifth Avenue, Huntington, West Virginia 25702. Item2. Identity and Background (a) Marla Braun (b) The Reporting Person’s business address is 13th Avenue, Miami, Florida 33176. (c) The Reporting Person is a private investor. (d) The Reporting Person during the last five years has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been or been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a citizen of the United States of America. Item3. Source and Amount of Funds or Other Consideration The Reporting Person beneficially owns 440,262 shares of Common Stock in the following manner: (i)204,636 shares of Common Stock are held in brokerage accounts jointly owned by the Reporting Person and her spouse; (ii)111,240 shares of Common Stock are held in a brokerage account jointly owned by the Reporting Person and one of her adult children (“Account One”); (iii)114,486 shares of Common Stock are held in a brokerage account jointly owned by the Reporting Person and another one of her adult children (“Account Two”); (iv)2,600 shares of Common Stock are held in the Reporting Person’s individual retirement account (“IRA”) (“Account Three”), and (v)7,300 shares of Common Stock are held in a brokerage account owned by one of her adult children and her son-in-law for which the Reporting Person maintains voting control (“Account Four”). The Reporting Person hereby disclaims beneficial ownership of 5,900 shares of Common Stock owned in her spouse’s IRA and 18,037 shares of Common Stock held in a brokerage account jointly owned by her spouse and one of her adult children. Accordingly, this Statement relates to the Reporting Person’s beneficial ownership of an aggregate of 440,262 shares of Common Stock (the “Shares”), all of which were purchased with personal funds in a series of open market transactions at an average cost of approximately $13.59 per share. Item4. Purpose of Transaction The Reporting Person intends to treat the Shares as an investment and will realize a gain or loss, if any, on the sale of the Shares if sold. Item5. Interest in Securities of the Issuer (a)The Reporting Person is the beneficial owner of the Shares. Based upon the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2007, the Shares represent approximately 8.4% of the total number of outstanding shares of Common Stock. (b)The Reporting Person shares voting and dispositive power over the Shares in the following manner: (i)the Reporting Person shares voting and dispositive power over 211,936 shares of Common Stock with her spouse; (ii)the Reporting Person shares voting and dispositive power over 111,240 shares of Common Stock with one of her adult children; and (iii)the Reporting Person shares voting and dispositive power over 114,486 shares of Common Stock with another one of her adult children. CUSIP NO.74050M-10-5 SCHEDULE 13D/A Page4 of 6 (c)During the past 60days, the Reporting Person has acquired, through open market transactions, a total of 6,700 shares of Common Stock in certain of the transactions set forth on ExhibitA attached hereto. In addition, Exhibit A also includes all purchases made by the Reporting Person since filing Amendment No. 2 to this Schedule 13D as filed with the Commission on December 14, 2006. (d)Not Applicable (e)Not Applicable Item6.
